 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 36Tualatin Electric, Inc. and International Brotherhood of Electrical Workers, Local No. 48.  Cases 36ŒCAŒ6874 and 36ŒCAŒ7099 May 12, 2000 SUPPLEMENTAL DECISION AND ORDER BY MEMBERS FOX, LIEBMAN, AND HURTGEN On November 10, 1997, Administrative Law Judge Burton Litvack issued the attached supplemental deci-sion.  The Respondent filed exceptions and a supporting brief.  The General Counsel and the Charging Party each filed an answering brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of exceptions and briefs and has decided to af-firm the judge™s rulings, findings,1 and conclusions and to adopt the recommended Order as modified.2 This backpay proceeding involves discriminatee Ed-ward Campbell who was unlawfully discharged by the Respondent because he was a ﬁsaltﬂ3 and discriminatees Steven Dietrich, Paul Kingston, Gary Manuel, and Cal Caines who the Respondent unlawfully refused to hire because they were ﬁsalts.ﬂ4  Contrary to our dissenting colleague, we find no merit to the Respondent™s conten-tions that the traditional construction industry backpay and reinstatement remedy should not apply to salts and that the discriminatees did not fulfill their obligation to mitigate backpay damages.  As the Board™s recent deci-sion in Ferguson Electric Co., 330 NLRB 514 (2000), makes clear, both the traditional remedial approach and mitigation analysis apply in ﬁsaltingﬂ cases.                                                            1 The Respondent excepts to the judge™s finding that the Union™s December 23, 1993 letter did not toll the Respondent™s backpay obliga-tion to the five discriminatees.  We find no merit in the Respondent™s exception.  As found by the judge, although it had abandoned its active organizing campaign, the Union continued to authorize its members to work for the Respondent after December 20 in order to obtain informa-tion in support of its area standards™ picketing, and an unemployed member was hired by and worked for the Respondent into 1994.  Fur-ther, the December 20 letter clearly states that the Union™s change from an organizing objective to an area standards™ objective was due to the chilling effect on its organizing activities brought about by the Respon-dent™s unlawful acts.  Absent these unlawful acts, the Union would have persisted in its organizing campaign and would have continued to utilize salts in that campaign.  Inasmuch as the Respondent™s miscon-duct played a part in the Union™s canceling its organizing campaign, we find that its cancellation cannot be used as the basis for tolling backpay.  To find otherwise would allow the Respondent to benefit from its own misconduct. 2 By letter dated October 22, 1999, counsel for the Charging Party notified the Board that discriminatee Edward Campbell died on Febru-ary 2, 1999, and requested that, in the event that the Board affirms the judge™s award of backpay to Campbell, the payee be designated as his widow, Carol A. Campbell.  In support of this request, counsel for the Charging Party submitted copies of Campbell™s death certificate and a community property agreement between Edward Campbell and Carol A. Campbell. Accordingly, we shall order that the backpay due Edward Campbell shall be paid to the legal administrator of his estate or to that person authorized to receive the backpay award under applicable state law.  ABC Automotive Products Corp., 319 NLRB 874, 878 fn. 8 (1995). 3 312 NLRB 129 (1993), enfd. 84 F.3d 1202 (9th Cir. 1996). 4 319 NLRB 1237 (1995).  As the judge found, under the Union™s ﬁsaltingﬂ resolution, the business manager authorizes members or ﬁsaltsﬂ to seek employment with nonsignatory contractors for the pur-pose of organizing the employees of such contractors. At the outset, it is well settled that the discriminatees™ status as salts does not deprive them of the protection of the Act.  As the judge correctly found, the five discrimi-natees have been, at all material times, employees within the meaning of Section 2(3) of the Act.  NLRB v. Town & Country Electric, 116 S.Ct. 450 (1995).  Just as they do not forfeit their ﬁemployeeﬂ status or their statutory pro-tection from unlawful discrimination, the salts do not forfeit their eligibility for backpay and reinstatement to remedy the discrimination.  Under Dean General Con-tractors, 285 NLRB 573 (1987), the Board orders the traditional reinstatement and backpay remedy with the understanding that the respondent can introduce evidence at compliance regarding the likelihood of the discrimina-tee™s transfer or reassignment to other projects subse-quent to the job from which he had been unlawfully dis-charged or denied employment.  It is the respondent™s burden to establish that, under its established policies, the discriminatees would not have been transferred or reas-signed to another job after the project at issue ended.  See Ferguson Electric, supra, slip op. at 2Œ3.  In the instant case, the Respondent has failed to offer any evidence to meet that burden. Contrary to our dissenting colleague, we also find no merit to the Respondent™s contentions that the discrimi-natees failed to satisfy their obligation to mitigate dam-ages because they followed their normal pattern of seek-ing employment through the Union™s hiring hall.  As the judge observed, the Board has long held that, in seeking interim employment, a discriminatee need only follow his regular method for obtaining work.  See Ferguson Electric, supra, slip op. at 5.  In Ferguson Electric, the Board rejected an employer™s argument that a failure to mitigate damages can be established solely on the basis of a union™s limitations on the ﬁuniverseﬂ of employers to whom an organizer may apply for work.  Id.  In the instant case, the judge found that, while the Union read-ily utilizes unemployed members who are registered on its out-of-work lists as salts to assist in organizing spe-cific nonsignatory contractors, there is no evidence that the Union grants unemployed members unlimited ap-proval to work in nonunion jobs.  Instead of subjecting themselves to possible internal union charges and sanc-tions by seeking work with nonsignatory contractors through newspaper advertisements, the discriminatees followed their accustomed method of obtaining work through the Union™s hiring hall.  See, e.g., Big Three Industrial Gas, 263 NLRB 1189, 1216Œ1217 (1982); Local 90 Plasterers, 252 NLRB 750, 754 (1980).  We agree with the judge that, in doing so, the discriminatees 331 NLRB No. 6  TUALATIN ELECTRIC 37did not fail to make a reasonable effort to mitigate dam-
ages. Similarly, we find no merit in the contention that dis-
criminatee Campbell willfully failed to mitigate damages 
when he quit his interim job at Team Electric after the 
Union withdrew its authorization to work for that nonun-
ion company.  Following his unlawful discharge by the 
Respondent, Campbell sought work through the Union™s 
salting program and was instructed to seek employment 
with Team Electric, the contr
actor on an airport prevail-
ing wage job that the Union was attempting to organize.  
He was hired, but not placed 
on the airport project.  Two 
weeks later, the Union terminated Campbell™s authoriza-

tion to continue working for Team Electric.  Campbell 
quit the job rather than subject himself to internal union 
charges and penalties for working for a nonunion con-
tractor.  We agree with the ju
dge that since, as discussed 
above, an employee is free no
t to seek interim employ-
ment where it would subject himself to internal union 
discipline, 
Big Three Industrial Gas
, supra; 
Local 90
 Plasterers, supra, it follows that an employee is also free 
to quit such employment for the same reason.  Accord-
ingly, we find that Campbell did not incur a willful loss 
of interim earnings by quitting his job with Team Elec-
tric after the Union withdrew
 its salting authorization. 
In the instant case, the Resp
ondent offers no evidence 
that the discriminatees failed to make a good-faith effort 

to follow their usual method of seeking employment, that 
the Union™s policies unreasonably limited their job 
searches, or that the discri
minatees failed to make rea-
sonable efforts to mitigate da
mages.  In the absence of 
such evidence, we find that 
the discriminatees are eligi-
ble for backpay in the amounts set forth in the judge™s 
decision. ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge and 
orders that the Respondent, 
Tualatin Electric, Inc., Wil-
sonville, Oregon, its officers, agents, successors, and 

assigns shall pay to Edward Campbell
5 the sum of $8122, 
Steven Dietrich the sum of
 $5921, Gary Mangel the sum 
of $24,003, Cal Caines $7056, and to Paul Kingston the 
sum of $6046, with interest to be computed in the man-
ner prescribed in 
New Horizons for the Retarded
, 283 
NLRB 1173 (1987), minus tax withholdings required by 
Federal and state laws. 
 MEMBER HURTGEN, dissenting in part. 
In this backpay proceeding, the five discriminatees 
were ﬁsalts,ﬂ i.e., employees who were sent by the Union 
to the Respondent, a nonunion contractor, to seek jobs 
with the intent of organizing the Respondent™s employ-
ees for the Union.  One employee (Edward Campbell) 
                                                          
 5 Since Campbell is deceased, the backpay due him shall be paid to 
the legal administrator of the estate 
or to any person authorized to re-
ceive such payment under applicable state law. 
was hired but then terminated by the Respondent; four 
were not hired.  In determining backpay, my colleagues 
in the majority have applied certain principles with 
which I disagree. 
First, the majority found that 
Dean General Contrac-
tors
, 285 NLRB 573 (1987), should be applied in deter-
mining the amount of backpay due to the employees.  

Under 
Dean
, the Board presumes th
at, absent discrimina-
tion, a discriminatee would have been sent to another job 
at the conclusion of the job from which he was fired.  For 
the reasons set forth in my dissent in 
Ferguson Electric 
Co., Inc.
, 330 NLRB 514 (2000), I disagree with 
Dean
, at least as applied to ﬁsaltﬂ situations. 
My colleagues assert that th
e Respondent is free to es-
tablish that the discriminatees would have quit or refused 
to accept transfer or reassignmen
t to another job.  In my 
view, however, as discussed in my dissent in 
Ferguson, it is appropriate to place the burden of production of evi-
dence on the Union.  After all, the Union is the party 
which proclaims and administers the policies under 
which its members can/cannot work for employers. 
Second, I disagree with the majority concerning the 
sufficiency of the efforts of the ﬁsaltsﬂ in seeking interim 
employment in order to satisfy their obligation to miti-

gate damages.  The majority finds that it is sufficient for 
these union ﬁsaltsﬂ to follow their normal pattern of ob-
taining employment.  Under that pattern, the ﬁsaltsﬂ seek 
employment only through the Union.  They secure em-
ployment only with the Union™s consent, and the Union 
will give its consent only with respect to those nonunion 
employers whom the Union wishes to organize.  In my 
opinion, the Union cannot so limit the duty to mitigate 
damages.  In this case, 
the Respondent presented evi-
dence of numerous job opportunities for electrical work-

ers with nonunion contractor
s in the Portland, Oregon 
area during the backpay period.  It is not clear whether 
the Union gave its consent for the salts to work at these 
jobs.  But, whether it did or did not, the result would be 
the same.  That is, if the Union gave its consent for these 
ﬁsaltsﬂ to work on these jobs (so as to organize there), 
there is no reason for the ﬁsalts
ﬂ not to work there.  If the 
Union withheld its consent, that cannot be a justification 
for a failure to mitigate.  The Respondent™s backpay ob-
ligation cannot be dependent on the Union™s willingness 
to consent to mitigation. 
With particular respect to discriminatee Campbell, I 
find that he was not due any backpay from July 31 to 

August 24, 1992.  Following his unlawful discharge on 
July 17, 1992, Campbell, on instructions from the Union, 
applied for work with Team Electric.  The Union in-

structed Campbell to seek this work because it wished to 
organize Team Electric employ
ees who were working on 
an airport job.  Campbell was hired by Team Electric.  

However, Team Electric did not assign him to the airport 
job, but to another job.  After 2 weeks, the Union termi-
nated his authorization to work for Team Electric, and he 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 38quit the job on July 17.  Contrary to the majority, I would 
find that this quitting of a jo
b, because of the wishes of 
the Union, constituted a failure to mitigate backpay dam-

ages.  I would accordingly award no backpay during this 
period. 
 Linda J. Scheldrup, Esq.
, for the General Counsel. 
Thomas M. Triplett, Esq. 
(Schwabe, Williamson, & Wyatt
), of 
Portland, Oregon, for the Respondent. 
Norman D. Malbin, Esq.
, of Portland, Oregon, for the Charging 
Party. 
SUPPLEMENTAL DECISION 
STATEMENT OF THE CASE 
BURTON LITVACK, Administrative Law Judge. On Septem-
ber 15, 1993, the National Labor 
Relations Board (the Board) 
issued a Decision and Order in Case 36
ŒCAŒ6874 (312 NLRB 
129), finding that Tualatin Elect
ric, Inc. (Respondent) termi-
nated its employee, Edward W. 
Campbell, in violation of Sec-
tion 8(a)(1) and (3) of the Nati
onal Labor Relations Act (the 
Act) and ordering Respondent to
 reinstate Campbell to his for-
mer job or, if the position no longe
r existed, to a substantially 
equivalent position at another 
of Respondent™s projects, to 
which Campbell would have been transferred at the conclusion 
of his work at the jobsite from which he was terminated, and 
make him whole, with interest, for any losses incurred as a 
result of his unlawful termination.  On May 28, 1996, the 
United States Court of Appeals for the Ninth Circuit enforced 

the Board™s Decision and Order.  A controversy having arisen 
over the liability for and the amount of payment due pursuant to 

the Board™s Decision and Order, on January 16, 1997, the Act-
ing Regional Director for Region 19 of the Board issued a 
compliance specification, allegi
ng the amount of backpay owed 
to Campbell by Respondent.  Respondent timely filed an an-
swer, denying that it owes the 
said amount of backpay.  On 
December 18, 1995, the Board issued a Decision and Order in 
Case 36ŒCAŒ7099 (319 NLRB 1237), finding that Respondent 
had failed and refused to hire 
Steven Dietrich, Paul Kingston, 
Gary Mangel, and Cal Caines in
 violation of Section 8(a)(1) 
and (3) of the Act and ordering Respondent to offer to the four 
discriminatees immediate employment in positions to which 
they applied and for which they are qualified or, if nonexistent, 
to substantially equivalent positions and to make each whole, 
with interest, for any losses sustained as a result of Respon-
dent™s refusal to hire him.  A 
controversy having arisen over the 
liability for and the amount of b
ackpay due to each discrimina-
tee pursuant to the Board™s Decision and Order, on October 17, 
1996, the Acting Regional Director for Region 19 issued a 
compliance specification, al
leging the amounts of backpay 
owed to Dietrich, Kingston, Mangel, and Caines by Respon-
dent.  The latter timely filed an answer, denying that it owes the 
said amounts of backpay.  Havi
ng been consolidated, the is-
sues, raised by the compliance specifications and answers, were 
the subjects of a hearing before me in Portland, Oregon, on 
March 11 and 12, 1997.  At the h
earing, all parties were af-
forded the right to examine and 
to cross-examine witnesses, to 
offer into the record any relevant evidence, to argue their legal 
positions orally, and to file posthearing briefs. 
In contesting its alleged back
pay liability in both of the 
above-captioned matters, Respondent raises numerous affirma-

tive defenses.  Initially, Edward Campbell, Steven Dietrich, 
Paul Kingston, Gary Mangel, 
and Cal Caines sought employ-
ment with Respondent by virtue, 
and in aid, of a ﬁsaltingﬂ cam-
paign, which was conducted ag
ainst Respondent by Interna-
tional Brotherhood of Electrical Workers, Local No. 48 (the 

Union),1 and common to both of the above-captioned matters is 
Respondent™s contention that sa
lting employees should not be 
entitled to any backpay and that, if salting employees are enti-
tled to backpay, the Board™s holding in 
Dean General Contrac-
tors, 285 NLRB 573 (1987), should not be applied.
2  Also, 
common to both matters are Respondent™s contentions that the 
availability of work is to be judged by the ﬁuniverseﬂ of electri-
cal work and not merely by the 
jobs to which members may be 
dispatched through the Union™s hiring hall and that the Board™s 
Rules have deprived Respondent of its due-process rights under 
the Fifth Amendment to the Constitution.  Specifically, as to 
Case 36ŒCAŒ6874, Respondent contends that Region 19 incor-
rectly estimated Campbell™s ove
rtime earnings for Respondent 
in August and September 1992; that Campbell breached his 
duty to mitigate the amount of backpay, which is owed to him, 
by failing to continue to work at the project to which he was 
reinstated by Respondent and, 
ﬁcontemporaneously,ﬂ to protest 
the validity of the reinstatemen
t; and that Campbell willfully 
incurred lost compensation by quitting employment with an-
other contractor.  With regard to Case 38
ŒCAŒ7099, Respon-
dent contests the ca
lculation of the gross backpay amounts in 
the amended backpay specificati
on, asserting that the appropri-ate wage rate for the third quarter of 1994 should be adjusted 
downward to reflect money paid 
in lieu of certain fringe bene-
fits for work on prevailing wage jobs.  Additionally, as to that 

matter, Respondent contends that
 by the Union™s letter, dated 
December 20, 1993, to Respondent limits the backpay claims of 
each of the discriminatees;  that, rather than April 28, April 18, 
1995, is the proper cutoff date for backpay; that, Gary Mangel 
willfully incurred lost interim earnings; that the cost of fringe 
benefits should be credited as 
interim earnings; that premium 
pay should be credited as inte
rim earnings for employees King-
ston, Dietrich, and Mangel; and th
at wages, which are earned in 
one calendar quarter but paid in the next, should be credited as 

interim earnings in the quarter in which earned. 
Based on the record as a whole, including my observation of 
the demeanor of the several witnesses and the posthearing 
briefs, which have been carefully considered, I make the fol-
lowing                                                           
 1 A so-called salting campaign, such as conducted by the Union in 
the above-captioned matters, involves 
a labor organization waiving its 
prohibition against members working for nonunion contractors and 
recruiting unemployed members to seek jobs with certain nonunion 
contractors.  The program works wi
th the members agreeing to engage 
in organizing on behalf of the labor
 organization amongst the employ-
ees of a nonsignatory contractor, an
d the labor organization promising 
to provide those members with a wa
ge subsidy that would bring their 
nonunion wages up to union scale.  
Once the labor organization ceases 
its organizing campaign against the 
nonunion contractor and the salting 
program ends, the members are acutely
 aware that they must quit their 
jobs or be subject to possible, 
substantial internal union fines. 2 In 
Dean General Contractors,
 the Board concluded that, in cases 
involving unlawful terminations in 
the building and construction indus-
try, it would thereafter apply its 
traditional reinstatement and make-
whole remedy with the understanding that, at the compliance stage, a 
respondent could offer evidence re
garding the likelihood of future 
reassignment and transfer.  Subs
equently, the Board applied the 
Dean General Contractors 
rationale in fashioning a remedy for an unlawful 
failure to hire.  
Casey Electric, Inc.,
 313 NLRB 774 (1994). 
 TUALATIN ELECTRIC 39FINDINGS AND CONCLUSIONS 
I. ISSUES COMMON TO BOTH CASES 
Initially, I consider Respondent™s contentions that ﬁsaltsﬂ 
should not be entitled to any backpay and, if entitled to back-
pay, receipt of such should be limited as the Union exercises 
utter control over their employment by nonsignatory contrac-
tors.  In this regard, the record reveals that the Union™s constitu-
tion and bylaws establish a mechanism for charging and disci-
plining members who work for 
nonsignatory contractors, and 
Gerald Bruce, the business mana
ger/financial secretary of the 
Union, testified that, absent the Union™s salting resolution,
3 any 
member, who works for a nonsignatory contractor, is subject to 
the Union™s internal disciplinary procedure.  Bruce further testi-
fied that the Union regularly re
-evaluates all salting campaigns 
and determines whether the orga
nizing should continue, and, if 
the decision is to terminate a campaign,
4 while union officials 
do not demand that members leave the salting jobs, ﬁthey with-
draw authorization to work nonunion.  And they inform the 
member . . . he could be subject to internal charges.ﬂ  In these 
circumstances, counsel for Resp
ondent argues that, as the Un-
ion, rather than the member or the employer, controls the length 

of permissible employment and 
as the duration of primary or 
interim employment becomes an issue of conjecture and specu-

lation controlled by a third party, the Board™s 
Dean General Contractors, supra, rule for discriminatory refusals to hire or 
terminations in the building 
and construction industry should 
not apply to discriminatees, who act as salts while working for 

or applying for work with nonunion contractors. 
I find Respondent™s contentions to be without merit.  Thus, 
notwithstanding that they bear 
the euphemistic label, ﬁsalts,ﬂ the five discriminates (Campbell
, Dietrich, Mangel, Kingston, 
and Caines), in the above-captio
ned matters, have been, at all 
times material, employees within the meaning of Section 2(3) 
of the Act.  
NLRB v. Town & Country Electric
, 116 S.Ct. 450 
(1995);  Westpac Electric,
 321 NLRB 1322 at fn. 3 (1996).  Put 
another way, by voluntarily oblig
ating themselves to organize 
on the Union™s behalf while employed by Respondent or, in 
Campbell™s case, by an interim 
employer, none of the discrimi-
natees ever lost his status as a statutory employee.  
AJS Elec-
tric, 310 NLRB 121 at fn. 2 (1993).  As the Board noted in 
Westpac Electric, supra at 1322, ﬁthe appropriate remedy for 
[employment discrimination] in these circumstances is rein-
statement  and  backpay  subject to  
Dean General Contractors
 . . . .ﬂ  Notwithstanding, the cl
ear Board law in this area, coun-
sel for Respondent urges a different rule in cases dealing with union salting on grounds that, rather than the employee or the 
employer, a third party, the Uni
on, controls the length of em-
ployment with either the respondent or an interim employer.  
However, the mere fact that a 
labor organization may influence 
or control the length of a discriminatee™s employment with an 
employer should not be enough to deny or limit his or her right 
to a make-whole remedy for a violation of the Act.  Thus, in 
                                                          
                                                           
3 The Union™s salting resolution empowers the business manager to 
authorize members to seek employment with nonsignatory contractors 
for the purpose of organizing the employees of such contractors.  The 
resolution provides that, in so doing, the members maintain their posi-

tions on the Union™s out-of-work list and that ﬁsuch members . . . leave 
the employer or job immediately 
upon notificationﬂ by the Union. 
4 For example, as herein, such mi
ght occur if, after being hired by 
the targeted nonunion contractor, the Union™s salts are not assigned to 

the jobsite, at which the Union de
sires to engage in organizing. 
Big Three Industrial Gas, 263 NLRB 1189, 1216
Œ1217 (1982), 
a discriminatee had obtained inte
rim employment as a so-called 
traveler, and, after approximately
 7 weeks of employment when 
a local business agent made it known that travelers would have 
to leave their jobs in order to make room in a reduced work 
force for eligible local tradesmen, the discriminatee heeded the 
call and quit the job.  The Boar
d sustained an administrative 
law judge™s conclusions that the discriminatee acted reasonably 
and that such did not constitute a willful refusal to maintain 
interim employment.
5  Likewise, members act reasonably when 
heeding their union™s request that they abandon employment 

with a nonsignatory contractor at the conclusion of a salting 
campaign.  Accordingly, Respo
ndent™s contention that mere 
participation in a salting campai
gn requires that discriminatees 
be found ineligible for the Board™s traditional make-whole 

remedy is, I believe, antithetical to the policies and the pur-
poses of the Act and without merit. 
Counsel for Respondent next argue
s that the availability of 
interim employment herein is to
 be judged by the ﬁuniverseﬂ of 
electrical work and not merely 
by the jobs to which members 
may be dispatched through the Un
ion™s hiring hall.  In support, 
Respondent offered into the record in excess of 250 newspaper 
advertisements for electricians or electrician technicians in the 
Portland, Oregon area during the time period June 1993 
through April 1995, and, based on these job openings, counsel 
argues that ﬁreasonable efforts to mitigate were not undertaken, 
by failing to seek work within the non-union segment of the 
electrical construction industry . . . .ﬂ  While there may well 
have been numerous nonunion jobs available for elec
tricians in 
the Portland area, the United States Court of Appeals for the 

Ninth Circuit has held that ﬁa wrongfully discharged employee 
is required to make only a reas
onable effort to obtain interim 
employment, and is not held to the highest standard of dili-
gence.ﬂ  Kawasaki Motors Mfg. Corp. USA v. NLRB, 850 F.2d 524, 527 (9th Cir. 1988).  In this regard, contrary to Respon-
dent™s counsel, the Board has long 
held that, in seeking interim 
employment, a discriminatee 
need only follow his regular 
method for obtaining work.  
Big Three Industrial Gas
, supra at 1198;  Seafarers 
(Isthmian Lines), 220 NLRB 698, 699 (1975).  
In the above-captioned matters, while none of the discrimina-tees sought to obtain nonunion jobs outside of the Union™s salt-

ing program, each is an IBEW member, and each apparently 
followed his accustomed method of obtaining work, doing so 
through the Union™s or another affiliated IBEW local union™s 
hiring hall.  In 
Seafarers,
 utilizing rationale equally applicable 
herein, the Board noted that ﬁwhen the respondent chose to 
discriminate . . . it did so with knowledge of the work search 
habits of [the Union™s] members and it ought not now be heard 
to complain that [the discriminatees™] habits bar [them] from 
backpay since it is clear that [they] fulfilled [their] search re-
sponsibilities as any [union-memb
er journeymen electricians] 
normally would.ﬂ  Id.  Finally,
 counsel for Respondent asserts 
that ﬁa member who is out of work should apply for any elec-
trical work which is available and if offered employment, seek 
to clear it with the union under 
the salting resolution.ﬂ  How-
ever, while the Union readily utilizes unemployed members, 
who are registered on its out-of-wor
k lists, as salts to assist in 
 5 I am mindful of the fact that the holding in 
Big Three
 was over-
ruled by the Board in 
American Navigation Co.,
 268 NLRB 426 (1983), 
but note that such involved an issue unrelated to the quitting of interim 
employment. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 40organizing specific nonsignatory 
contractors, there is no evi-
dence that the Union grants unemployed members unlimited 
approval to engage in salting 
nonunion jobs, and I agree with 
counsel for the General Counsel that the members would be 
subject to internal union charges and sanctions were they to 
gain employment with nonsigna
tory contractors through news-
paper advertisements.  Therefore,
 I find this contention to be 
without merit. Respondent™s final argument, common to both cases, is that 
it has been denied procedural due process inasmuch as it was 
not permitted to establish its defense that a proximate, interven-
ing or superseding cause of ha
rm to the discriminatees was 
misconduct by the Union.  More 
specifically, counsel for Re-
spondent argues that Region 19 of the Board improperly denied 
his prehearing information requests and his request to take pre-
hearing depositions of union offici
als.  Counsel further argues 
that, at the hearing, he was improperly denied the opportunity 
to adduce general evidence rega
rding the alleged illegal opera-
tion of the Union™s hiring hall un
less such specifically related 
to the dispatch of any of the discriminatees.  In these regards, 
through a subpoena duces tecum,
 the Union™s hiring hall re-
cords were made available to counsel during the hearing, and 
he made use of these to examine witnesses and offered portions 
as a hearing exhibit.  Moreover, at the hearing, Region 19 made 
available to counsel all documents in its backpay file on which 
its calculations for the amounts of
 backpay, which were alleg-
edly due to each discriminatee, 
were based.  Without regard to 
the relevancy of Respondent™s prehearing requests, the Board 
has recently reaffirmed that it ﬁdoes not in ordinary circum-
stances permit pre- hearing disc
overy such as depositionsﬂ in 
compliance proceedings and that ﬁneither the constitution nor 

any statute requires making such discovery routinely avail-
able.ﬂ  
David R. Webb Co.
, 311 NLRB 1135 at 1135
Œ1136 
(1993).  Furthermore, during the hearing, the only issues before 
me concerned the amount of backpay due to the discriminatees, 
and Respondent was permitted to utilize the Union™s hiring hall 
records insofar as they established that any discriminatee re-
fused a dispatch for interim employment.  In these circum-
stances, while it is true that Respondent was denied the oppor-
tunity to litigate the irrelevant issue concerning the general 
legality of the Union™s hiring hall
 operations, I reject counsel™s 
contention that his client was de
nied procedural due process in 
these proceedings. 
II. ISSUES RELATING TO CASE 36
ŒCAŒ6874 
Respondent™s initial contention is
 that, for purposes of calcu-lating gross backpay, the compliance officer for Region 19 
incorrectly estimated the amount
 of overtime earnings, which 
Edward Campbell would have 
received from Respondent had 
he continued to work on the Project Thunder project during 
August and September 1992.  In this regard, in his answer to 
the compliance specification, Re
spondent™s counsel asserted 
that ﬁthe proper measure is the 70 employees working during 
the months of August and Septemberﬂ and, based on their total 
overtime, set forth estimated overtime earnings for Campbell 
during the above 2 months, an 
amount which is substantially lower than the General Counsel™s 
estimate.  At the hearing, the 
Region 19 compliance officer, James Kobe, explained his 
methodology for calculating Campbell™s gross backpay, includ-
ing overtime earnings, and, in pa
rticular, his use of a represen-
tative complement of 32 journe
yman electricians, whose aver-
age earnings were utilized as the basis for calculating Camp-
bell™s gross backpay amount, in
cluding overtime. Respondent 
offered no evidence in support of its counsel™s assertions in his 
answer, and, in particular, failed to identify the 70 employees, 
who were mentioned in the answ
er, or to establish how it ar-
rived at its overtime calculations.  As the Board stated in 
Rikal 
West, Inc.
, 274 NLRB 1136, 1137 (1985), a compliance officer 
is responsible for selecting the 
ﬁmost appropriate formulaﬂ for 
calculating backpay in a particul
ar case, and it is recognized 
that creating a method to determine what would have happened 

is ﬁfrequently problematicﬂ and 
ﬁinexact.ﬂ  Thus, the Board 
need only utilize a backpay formula, which is ﬁreasonably de-

signedﬂ to arrive at the appr
oximate amount of backpay due.  
Kobe™s approach to calculating Campbell™s gross backpay ap-
pears to be a reasonable method, and Respondent offered no 
evidence to the contrary.  Accordingly, I shall adhere to gross 
backpay figure as set forth in 
the amended backpay specifica-
tion for Campbell. 
Respondent™s next contention is that Campbell breached his 
duty to mitigate the amount of backpay, which was due him, by 
failing to continue to work at a Wal-Mart project for Respon-
dent and contemporaneously protes
t the assignment.  As to this, 
the record reveals that, on July 17, 1992, Campbell was unlaw-
fully discharged by Respondent from its Project Thunder job-
site in Wilsonville, Oregon; that, on August 24, 1992, pursuant 
to a settlement agreement, rather than to Project Thunder, Re-
spondent reinstated him to work 
at a Wal-Mart project in Sa-lem, Oregon; and that, 2 days
 later, on August 26, Campbell 
voluntarily abandoned his employment
 as he did not believe his 
assignment to the Wal-Mart pr
oject constituted proper rein-
statement.  Subsequently, th
e Ninth Circuit enforced the Board™s holding that, as a matt
er of law, Respondent™s assign-
ment of Campbell to work at its
 Wal-Mart project did not con-
stitute reinstatement to his former position, which remained in 
existence at the time of his so-called reinstatement.  Neverthe-
less, relying on dicta in 
Polynesian Cultural Centre Inc. v. 
NLRB, 582 F.2d 467, 476 fn. 4 (9th Cir. 1978), counsel for 
Respondent argues that the Bo
ard should consider Campbell™s 
voluntary abandonment of his j
ob at Respondent™s Wal-Mart project in computing the amount of backpay due him and con-
clude that, by quitting, the discriminatee willfully failed to 
mitigate said amount.  However, inasmuch as the Ninth Circuit 
and the Board had concluded that
 his reinstatement was invalid, 
Campbell was not required to have accepted it under any cir-
cumstances.  
Rikal West, Inc., supra at 1139.  Moreover, as the 
record further reveals that the distance from Campbell™s home 
to Salem was 40 miles further than the distance from his home 
to Wilsonville and that the Project Thunder job paid overtime, 
which was not paid, by Respondent
, at its Wal-Mart job, the 
latter cannot be found to have b
een substantially equivalent to 
the Project Thunder job.  In such a circumstance, ﬁwhere . . . 
employment positions are not s
ubstantially equivalent to the 
position from which the discriminatee was discharged, the dis-

criminatee-claimant may quit th
e non-equivalent employment 
without loss of pay . . . .ﬂ  
Churchill™s Supermarkets
, 301 NLRB 722, 725 (1991).  Finally, as noted by the United States 
Court of Appeals for the Sixth Ci
rcuit in similar circumstances, 
requiring Campbell to remain wo
rking at the Salem Wal-Mart 
project for any reason would ha
ve been viewed by Respon-
dent™s other employees, at best, 
as their employer™s ﬁgrudgingﬂ 
compliance with an order of the Board and, at worst, ﬁas puni-

tive.ﬂ  
NLRB v. Seligman & Associates
, 808 F.2d 1155, 1160 
(6th Cir. 1986).  Therefore,
 I reject this argument. 
 TUALATIN ELECTRIC 41Respondent™s next contention is that, in quitting his interim 
employment with Team Electric, Campbell incurred a willful 
loss of interim earnings for the period, August 1 through 24, 
1992, and should receive no backpay 
for this time period.  In 
this regard, the record discloses that, on being terminated by 
Respondent on July 17, 1992, Campbell returned to the Union™s 
hiring hall and, due to his position on the out-of-work list, in-
quired whether there was any ot
her contractor, against whom 
the Union desired to implement a salting campaign in which he 

could participate.  He was informed that the Union desired to 
organize Team Electric and was instructed to seek a job with 
that contractor on an airport pr
evailing wage job.  Campbell 
was hired by Team Electric but 
was not assigned to its airport project, and 2 weeks later, as Campbell was not placed on the job which the Union desired to organize, the Union terminated 
his authorization to continue working for Team Electric as a 
salt.  In these circumstances and rather than subjecting himself 
to internal union charges and penalties for working for a non-
signatory contractor, on July 31, Campbell quit his job with 
Team Electric.  There is no question that quitting interim em-
ployment, without good cause, is a willful loss of earnings war-
ranting a reduction of backpay.  
Churchill Supermarkets
, supra; Newport News Shipbuilding Co.
, 278 NLRB 1030, 1033 
(1986).  On the other hand, the Board has concluded that dis-
criminatees have established good cause for quitting interim 
employment when such a job is
 annoying or lacks prestige 
(Shell Oil Co.
, 218 NLRB 87, 89 (1975)), or is one for which 
the discriminatee receives no 
fringe benefits payments (
J. S. Alberici Construction Co.
, 249 NLRB 751, 752 (1980)), or 
when a business agent requests that travelers adhere to internal 
trade union policies and do so in order to create job openings for eligible local union members (
Big Three Industrial Gas
, supra).  Likewise, a union memb
er, who voluntarily quits in-
terim employment rather than subjecting himself to internal 
union charges and sanctions for working for a nonsignatory 
after the withdrawal of a salting 
authorization, has established 
good cause so as not to face a reduction of backpay.  Such 
must, indeed, be true as discriminatees, who are members of 
labor organizations, may not be faulted for not seeking jobs 
with nonsignatory contractors 
when accepting such employ-
ment might result in the individual subjecting himself to fines 

or expulsion for disregarding union rules.  
Plasterers
 Local 90
, 252 NLRB 750, 754 (1980).  In these circumstances, I find 
Respondent™s argument to be without merit.
6 Based on the foregoing and inasmuch as I have found Re-
spondent™s arguments without me
rit, I find that Respondent™s 
obligation to discriminatee, Edward Campbell will be dis-
charged by the payment to him of the amount set forth in Ap-
pendix A hereto.  The amount shall be payable plus interest to 
                                                          
                                                           
6 Apparently, Respondent failed to
 immediately pay Campbell for 
the 2 days he worked at its Wal-Mart job in Salem, Oregon.  A lawsuit 
was filed, and Respondent was found 
to have intentionally withheld 
Campbell™s wages.  As a result, under a State of Oregon statute, the 
discriminatee was awarded and recei
ved a civil penalty, totaling $2200, 
from Respondent.  Counsel for Resp
ondent contends the sum should be 
used as an offset against the total amount of backpay due to Campbell.  

I disagree with counsel for Respondent and agree with counsel for the 
General Counsel that, using the pena
lty as a backpay offset would be 
unconscionable.  Thus, Respondent acted
 in violation of State of Ore-
gon law by withholding Campbell™s wages and was penalized for the 
conduct.  To permit an offset woul
d be to reward Respondent for its 
illegal act.  Such is not permissible. 
be computed in the manner set forth in 
New Horizons for the 
Retarded, 283 NLRB 1173 (1987).
7  The net backpay figure in 
Appendix A is based on that which was set forth in the 
amended backpay specification,
 General Counsel™s Exhibit 2 
and states the backpay for each
 quarter in which backpay is 
due. III. ISSUES RELATING TO CASE 36
ŒCAŒ7099 
At the outset, Respondent cont
ends that Steven Dietrich, 
Gary Mangel, Paul Kingston, and Cal Caines are each entitled 
to no backpay after December 20, 1993.  On that date, the Un-
ion sent the following letter to Respondent: 
 As you are aware, [the Union] has in the past been in-
terested in organizing the em
ployees of Tualatin Electric, 
Inc.  In response to this, Tualatin Electric terminated at least one . . . worker who supported the Union and has re-

fused to hire workers who have a connection to the IBEW 
. . . .  Unfortunately, Tualatin 
Electric™s actions have had a tremendously chilling effect on our organizing effort.  Ac-

cordingly, one purpose of this 
letter is to advise you that 
[the Union] no longer seeks to organize workers of Tuala-
tin Electric and no longer seeks recognition from Tualatin 
Electric.  We intend to use pick
eting to truthfully advise 
the public of Tualatin Electr
ic™s illegal acts.  A second 
purpose of this letter is to inform you that we intend to in-

form the public that Tualatin™s employees receive substan-
dard wages and fringe benefits. . 
. .  This letter is not in-
tended to request that Tualatin Electric, Inc. enter into col-

lective bargaining with [the Union] or that Tualatin Elec-
tric, Inc. refuse to employ any individual or group of indi-
viduals, nor do we intend to interfere with the rights of 
Tualatin™s employees to wo
rk without becoming members of [the Union].  We do not seek to organize Tualatin™s 

employees nor does this orga
nization seek to represent 
Tualatin™s employees.  [The 
Union™s] only object from this 
point in time forward will be to inform the public about 
the unfair labor practices that Tualatin
 Electric, Inc. has 
committed and to inform the public . . . that Tualatin Elec-
tric, Inc.™s employees recei
ve substandard wages and 
benefits . . . . 
 Counsel for Respondent argues, based on the letter, that, as the Union disavowed any organizational objective after the date of 
the letter and as salting is based exclusively on
 organizational objectives, its salting campaign against Respondent effectively 
ended and that the discriminatees no longer could have worked 
for Respondent.  Accordingly, 
counsel argues, Respondent™s backpay liability to each was cut off.
 Gerald Bruce testified that the Union™s above-quoted letter 
did not end the salting campaign against Respondent as the 
Union continued to need information about its compensation to 
employees, the types of jobs, the effect of the picketing, and 
other matters.8  Moreover, and despite the assertion in the letter 
 7 Interest shall be computed at the  ﬁshort-term Federal rateﬂ for the 
underpayment of taxes as set forth in the 1986 amendment to 26 U.S.C. 
§ 6621. 
8 Analysis of the Union™s salting resolution discloses that the sole 
underlying purpose of the program is to permit the Union™s business 
manager to ﬁtake any action necessary
 to organize the un-organized in 
order to provide work opportunitie
s for the membershipﬂ and to em-
power him ﬁto authorize members to seek employment by non-

signatory contractors for the purpo
se of organizing the unorganized 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 42that the Union™s only remaining object was area standardsŠto 
inform the public of Respondent™s substandard wages and 
benefits, Bruce stated that the 
ultimate goal at Respondent was ﬁalways organizing,ﬂ and that ﬁwe still have salts there.ﬂ  On 
this latter point, the witness tes
tified that, in 1993, an unem-
ployed member, Bob Fitzpatrick,
 was authorized to apply for 
work with Respondent as a salt, that Fitzpatrick was hired by 
Respondent and worked for 6 to 8 months into 1994, and that 
Fitzpatrick eventually quit after the Union withdrew its authori-
zation for him to work nonunion as a salt.  While I am troubled 
by the fact that the Union may 
well have dissembled in its De-
cember 20, 1993 letter to Respondent and by Bruce™s seeming 

disingenuous testimony, the latte
r™s testimony, regarding Bob 
Fitzpatrick, was uncontroverted
 by Respondent.  As the only 
way an unemployed member could have worked for a nonsig-
natory contractor, such as Respondent, without subjecting him-
self to internal union sanctions, 
was by virtue of the salting 
resolution and as Fitzpatrick ev
idently worked for Respondent 
into 1994, one must conclude that, contrary to the Union™s 

statements in its December 20 letter, the salting campaign 
against Respondent did not conc
lude on said date.  Accord-
ingly, contrary to Respondent, I 
cannot find that, as a matter of 
law, the four discriminatees™ ba
ckpay was cut off as of Decem-
ber 20, 1993. 
Next, Respondent questions Region 19™s gross backpay cal-
culation for the four discriminatees.  As to this, the parties 
stipulated that the average quarte
rly hourly wage rates, set forth 
in Appendix A of the compliance specification, as amended, are 
the correct wage rates for computing gross backpay during each 
quarter of the backpay period with the exception of the $24.30-
per-hour average wage rate for the third quarter of 1994.  Com-
pliance Officer Kobe testified 
that, while Respondent did pro-vide him with a copy of a health care plan, as it provided no 

records that employee compensation included payment for 
benefit plans, such as the health plan or a retirement plan, in 
calculating gross backpay, his assumption was that such com-
pensation represented only wages paid to employees.  As to the 
disputed average hourly wage rate
, at the hearing, counsel for 
Respondent contended that Re
spondent™s employees™ wage 
rates were inflated during the third quarter of 1994 as the em-
ployees were working on a prevailing wage job and as a portion 
of their wages represented compensation in lieu of benefits.  In 
this regard, Respondent™s presid
ent, Michael Overfield, testi-
fied that, on a publicly funded project, Respondent is obligated 
to adhere to the prevailing wage standard in the area and bid for 
the work accordingly.  He added that the prevailing wage is 
comprised of two parts, wages and the benefits package, and 
stated that ﬁmy obligation is to pay [our employees] the wage 
as specified and the benefits package as specified, either in 
benefits and/or compensation to them.ﬂ  With regard to the 
third quarter of 1994, Overfield 
believed that the average em-
ployee wage of $24.30 reflected 
a prevailing wage job at the 
high school in Wilsonville, Oregon, but ﬁwe . . . did several 
prevailing wage jobs . . . they ki
nd of blend together, so I™m not 
exactly sure on their dates.ﬂ  According to him, the highest 

hourly wage rate for that quarter was $28 per hour, which 
amount included wages and an amount for benefits,
9 which the                                                                                             
                                                           
. . . .ﬂ  Bruce averred that the gath
ering of information was useful for 
organizing purposes. 
9 On Respondent™s payroll records, the dollar amounts ﬁare com-
bined.ﬂ 
employees
10 could use to pay for ﬁr
etirementﬂ or ﬁwhatever 
they did.ﬂ  In this regard, Overfield stated, ﬁ[W]e used a . . . 
money purchase retirement plan . 
. . we funded . . . their offset 
went directly to th
eir retirement plan.ﬂ11 During cross-examination, Respondent™s presid
ent conceded that nothing in 
the documents, which he gave to Region 19, establishes that the 
$28 hourly wage rate resulted from work on a prevailing wage 
job, and, asked if Respondent
 possessed documents supporting 
his testimony that the high wage rate resulted from prevailing 

wage work, Overfield asserted that Respondent has ﬁcertifiedﬂ 
payroll reports, which would show an amount deducted from 
employees™ compensation to pay 
for a money purchase retire-
ment plan.  However, as to this, Overfield conceded that he 
neither gave such records to the Region 19 compliance officer 
nor did he have the said documents in the hearing room.  Fur-
ther, there is no record evidence establishing the existence of 
any type of ﬁmoney purchase retirement plan.ﬂ 
While the high hourly wage rates for the third quarter of 
1994 may, in fact, result from so
me of Respondent™s employees 
having worked on a prevailing wage
 rate job during that time 
period, the issue is whether th
e said employees™ hourly com-
pensation was paid entirely as 
wages or was a portion of such 
compensation deducted to pay for some sort of a retirement 
pension plan.  The Region 19 compliance officer based his 
calculation of the average employee wage rate for the above 
time period on records, which we
re provided to him by Re-
spondent, and, in this regard, Respondent failed to provide the 

compliance officer with any evidence, establishing that such an 
employee retirement pension plan 
existed or that such was fi-
nanced by deductions from its employees™ wages.  Likewise, 

Respondent failed to corroborate the testimony of Overfield 
with any such evidence.  In these circumstances, given the lack 
of supporting documentation, Ove
rfield™s testimony alone is 
insufficient to permit reliance on
 Respondent™s suggested alter-
native hourly wage rate for the third quarter of 1994, and I must 
conclude that what Respondent did was to pay its employees 

prevailing wages and benefits as wages and that the General 
Counsel™s computation of gross b
ackpay, as set forth in General 
Counsel™s Exhibit 10, more than meets the legal standard of 

permissible discretion in de
termining gross backpay.  
Rikal 
West, Inc
., supra at 1138. 
Counsel for Respondent next contends that the value of 
fringe benefit payments, made on 
behalf of each of the dis-
criminatees by interim union-si
gnatory employers during the 
backpay period, should be included as interim earnings, with 
the discriminatees™ backpay adjusted accordingly.
12  In this 
regard, there is no dispute that
 Respondent pays wages only and 
 10 Overfield was unable to specify, by name, Respondent™s employ-
ees, who worked on the prevailing wage job during the third quarter of 
1994, and he was only able to state 
that employees had worked on such 
a job by their $28-per-hour wage rate
.  Asked if there was some other 
explanation, which would explain su
ch high wage rates, Overfield 
answered, ﬁ[N]ot likely.ﬂ 
11 During cross-examination, Overfi
eld testified that ﬁwe paid the 
amount that was required by the Bureau of Labor & Industries for the 

job.  The wage amount.  The fringe
 benefit amount that was also re-
quired . . . we deducted out the standard things that we included and the 
difference between that we paid 
to . . . a money purchase plan.ﬂ 
12 Union signatory contractors made 
fringe benefits contributions for 
employees in 1993 at the rate of $6.68 per hour, in 1994 at the rate of 
$7.21 per hour, and in 1995 at the rate of $7.52 per hour. 
 TUALATIN ELECTRIC 43does not contribute to a health insurance plan,
13 a pension plan, or any other such plan.  In such circumstances, according to 
Compliance Officer Kobe, the policy is to make no offset 
against gross backpay for whatever is paid on behalf of dis-
criminatees as fringe benefits by interim employers.  I believe 
Kobe correctly stated the Board™s policy.  Thus, the Board does 
assign a monetary value to fringe benefits payments received 
during interim employment, and equivalent such benefits, 
earned from an interim employer, are properly offset against 
gross such benefits, which are received from a respondent.
14  However, in my view, as Respo
ndent pays no fringe benefits, 
no offset is possible, and any fr
inge benefits payments during 
interim employment must be lik
ened to supplemental income, 
payment of which is not deductible as interim earnings.
15  To 
require otherwise would be in
imical to the policies and pur-
poses of the Act.  Accordingly,
 I reject Respondent™s argument. 
Counsel for Respondent™s next 
contention concerns the Gen-
eral Counsel™s utilization of April 28, 1995, as the end date for 
the backpay period.  Ra
ther, counsel argues that the date should 
be April 18, 1995.  In this regard, the parties stipulated that, on 
April 18, Respondent sent a letter, offering reinstatement to 
Dietrich, Mangel, Kingston, and 
Caines, to the Union™s attor-
ney; that the latter received 
Respondent™s letter on the same 
date; and that, by a 
letter dated April 26, 1995, on behalf of the 
four discriminatees, the Union™s attorney rejected Respondent™s 
offers.  Further, according to Compliance Officer Kobe, Region 
19 was not informed of the above facts until May 1, 1995, 
when Respondent™s attorney advi
sed it of Respondent™s offers 
and the rejections by the discriminatees.  Kobe testified that the 
foregoing represent rather unusual circumstance; that, nor-
mally, a respondent ﬁcommunicates
 directly with the discrimi-
natees and, and the cutoff date is the date they [indicate their 

unwillingness] . . . to go back to work or they accept it;ﬂ and 
that Region 19 decided not to utilize April 18 as the cutoff date 
ﬁbecause that was not the day of the communication, that was 
only the day [the offer] went to 
[the Union™s attorney].ﬂ  As to 
the selection of April 28, Kobe said that he decided to ﬁsplit the 
differenceﬂ between April 26 and May 1 in order to arrive at 
the cutoff date.  I agree with Kobe and counsel for the General 
Counsel that April 18 cannot be 
used as the backpay cutoff 
date.  Thus, ﬁa discriminatee upon receiving an offer of rein-
statement has a fundame
ntal right to a reasonable time to con-
sider whether to return.ﬂ  
Penco Enterprises, Inc.
, 216 NLRB 
734, 734Œ735 (1975).  Herein, selection of April 18 as the backpay cutoff date would have allowed each discriminatee no 
time during which to consider Res
pondent™s offer.  As to April 26 or May 1, as either appears to have been an acceptable cut-
off date, I cannot fault Kobe™s deci
sion to ﬁsplit the difference.ﬂ 
Respondent™s next contention concerns discriminatee King-
ston.  The record establishes that the discriminatee began in-
terim employment for Christen
son Electric on June 20, 1993;                                                           
                                                           
13  Apparently, Respondent does provide health insurance coverage 
for its employees, for which employ
ees pay by having an unspecified 
amount deducted from their wages. 
14 See the Board™s Casehandling Manual (Part Three), Compliance 
Proceedings, sec. 10535.3. 
15 For example, when a discriminatee works more hours for an in-
terim employer than he did for his gross employer, only interim earn-
ings based upon the same number of hours are offset.  The excess is 
considered supplemental income and not deductible.  
Regional Import 

& Export Trucking Co.
, 318 NLRB 816, 818 (1995).  The identical 
considerations are applicable herein. 
that he received his initial pa
ycheck on June 27 after working a 
full week; and that he received his next paycheck on July 4 for 
work from June 27 through 30.  The record further establishes 
that Region 19 credited the amount of earnings to the third 
quarter of 1993, when the wages were paid, rather than the 
second quarter, when the wages were earned.  Counsel for Re-
spondent ﬁcontends that interim earnings in a quarter means 
just thatŠwhat was earned, not when those earnings were paid.ﬂ  However, it appears that Region 19 followed Board 
policy, which is ﬁto subtract 
interim earnings based on the quar-
ter in which they are paid rather than the quarter  in which they 
are earned.ﬂ  
Davis Coal Co.
, 275 NLRB 722, 725 (1985).  
Accordingly, Respondent™s ar
gument is without merit. 
Next, Respondent contends th
at discriminatee Kingston should receive no backpay for the third and fourth quarters of 

1994 and the first quarter of 1995, that discriminatee Dietrich 
should receive no backpay for the first and second quarters of 
1994, and that discriminatee Ma
ngel should receive no backpay 
for the third quarter of 1994 inasmuch as, for the applicable 
calendar quarters, each discriminatee earned significant 
amounts of ﬁcontractual premiumﬂ pay, which the General 
Counsel failed to deduct as 
interim earnings, and each dis-
criminatee ﬁcould and did earn 
one and one-half to two times 
more than if working for Respondent for the identical hours.ﬂ  

In this regard, the record esta
blishes that, working on jobs for 
union signatory contractors and 
irrespective of the number of 
hours worked during Monday through Friday, union members 
earn time and a half for any hours worked on a Saturday and 
double time for any hours worked on a Sunday
16 and that, as 
employees of Respondent do not have the opportunity to work 
appreciable overtime,
17 Region 19 Compliance Officer Kobe 
did not deduct, as interim ea
rnings, any overtime payments 
received by Kingston, Dietrich, Mangel, or Caines during the 
backpay period.  The record fu
rther establishes that, for the 
calendar quarters at issue, W-
2 reported income, from interim 
employers, for discriminatees 
Kingston, Dietrich, and Mangel, 
respectively, appears to be signi
ficantly greater than reported 
interim earnings for each.  For example, while earning $61,000 

in 1994 and almost $74,000 in 1995 from Christenson Electric, 
Kingston reported interim earni
ngs of only approximately 
$12,000 during the third quarter of 1994, $13,000 during the 

fourth quarter of 1994, and approximately $26,000 during the 
first quarter of 1995 and admitted that the difference was over-
time pay, received for voluntary work on Saturdays and Sun-
days.  Compliance Officer Kobe explained that compliance 
policy is not to count earnings 
from overtime work for an in-
terim employer as deductible interim income if the discrimina-
tee would not have had the opportunity to work the same 
amount of overtime for the respondent. 
Counsel for Respondent argues that the difference between 
the W-2 reported income and reported interim earnings during 
 16 Counsel for Respondent terms the contractual payment for Satur-
day and Sunday work, which union members receive, ﬁpremium pay.ﬂ  
At the hearing, counsel for the Union represented that, under the Un-
ion™s electrical industry collective-bargaining agreement, payment for 
Saturday and Sunday work is classi
fied as overtime pay and premium 
pay is received for work on the swing and graveyard shifts. 
17 Kobe testified that his analysis 
of Respondent™s payroll records es-
tablished that overtime for employee
s was ﬁso minimal, it . . . just 
really didn™t enter into the calculations.ﬂ 
For overtime, Respondent pays time and a half for any hours in a 
week in excess of 40. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 44the backpay period for the above three discriminatees repre-
sents premium pay, for which no 
ﬁextra effortﬂ was expanded 
by any of the discriminatees, rather than overtime pay, which 

forms the basis for the policy 
explained by Kobe.  Without 
commenting on whether any of the discriminatees expanded 
extra effort in working what the Union™s electrical industry 
collective-bargaining agreement terms overtime work, Board 
policy seems clear.  Thus, citing 
United Aircraft Corp.
, 204 NLRB 1068, 1073 (1973), the Board, in 
EDP Medical Com-
puter Systems, 293 NLRB 857, 858 (1989), stated that ﬁa back-
pay claimant who ‚chooses to do . . . extra work and earn . . . 
added income made available on 
[an] interim job™ may not be 
penalized by having those extra earnings deducted from the 
gross backpay owed by the Respondent.™ﬂ  I think that the 
Board policy governs in the instant matters, and notwithstand-
ing whether the discriminatees received overtime pay or pre-
mium pay or expanded extra effort or minimal effort to earn the 
money, I find Respondent™s couns
el™s arguments lacking in 
merit. 
Respondent™s final argument con
cerns discriminatee Mangel.  
Counsel argues that the discriminatee intentionally declined to 
work for a 6-month period be
tween September 1993 and March 1994 and that, therefore, he should not be entitled to backpay 
for the final quarter of 1993 and the first quarter of 1994.  In 
this regard, there is no dispute that Mangel signed the Union™s 
out-of-work list on being unlawfully denied employment by 
Respondent; that the Union mainta
ins a hiring hall rule, permit-ting a member to work a cumulative total of 29 days without 
losing his place on the out-of-wor
k list and that, after working a 
ﬁshort callﬂ 24-day job until the end of August 1993,
18 Mangel passed available jobs on Septem
ber 14, 1993, October 1 and 11, 
1993, January 10, 18, and 25, 1
994, and March 16.  While he 
conceded he could not recall why he turned down any specific 
job, Mangel explained that he passed jobs during this time pe-
riod when ﬁthey were either special skills that I didn™t have or 
they were jobs that were so short . . . had I taken one and 

worked a week or two, I would have ended up at the bottom of 
the [out-of-work list] . . . .ﬂ  He added that his intent was to be 
available for a long-term job, 
which he eventually obtained 
with Christenson Electric.  At the outset, an employee must 
make a diligent or reasonable search for interim work.  
NLRB v. 
Arduini Mfg. Co.
, 394 F.2d 420, 423 (1st Cir. 1968).  Herein, 
Mangel worked a 24-day job during August 1993 and was 
aware that working another short call job might cause him to 
lose his position on the out-of-work list and, thus, jeopardize 
his chances for dispatch to a long-term job.  ﬁA discriminatee 
                                                          
                                                           
18 Mangel explained, ﬁIt was the end of the job.ﬂ 
may legitimately refuse a referral if he can reasonably expect to 
obtain employment in the future
 which would clearly be a bet-
ter opportunity.ﬂ  
Plumbers Local 305 (Stone & Webster)
, 297 NLRB 57, 60 (1989).  Moreover, in 
Electrical Workers IBEW 
Local 2148 (Newberry Industrial), 281 NLRB 746 (1986), a 
fact pattern similar to that whic
h is involved in the instant mat-
ter, the Board adopted an ad
ministrative law judge™s finding 
that it was ﬁnot unreasonableﬂ for a member to have refused a 
referral to a 2-week job when acceptance would have resulted 
in the member losing his place on an out-of-work list and that, 
therefore, such did not constitute a willful loss of employment 
by the member.  Id. at 760 and 761 fn. 53.  In these circum-
stances, especially noting that, 
by obtaining a long-term job, 
Mangel benefited Respondent™s b
ackpay position, I reject Re-
spondent™s argument and find that Mangel™s refusal of short call referrals did not 
constitute willful 
loss of employment. 
Based on the foregoing and inasmuch as I have found Re-
spondent™s arguments to be wit
hout merit, I find that Respon-
dent™s obligations to discrimina
tees Dietrich, Mangel, Caines, 
and Kingston will be discharged by the payment to them of the 
respective amounts set forth in 
Appendix B.  The amounts shall 
be payable plus interest to be 
computed in the manner set forth 
in New Horizons for the Retarded
, supra.  The net backpay 
figures in Appendix B are based on that which were set forth in 
the amended backpay specificati
on, General Counsel™s Exhibit 
11.  Appendix B sets forth figures for each quarter in which 
backpay is owed to each discriminatee. 
On these findings and conclusions and on the entire record, I 
issue the following recommended19 ORDER The Respondent, Tualatin Elec
tric, Inc., W
ilsonville, Ore-
gon, its officers, agents, successors, and assigns, shall  
In Case 36ŒCAŒ6874, pay to Edward Campbell $8122 plus 
interest computed in the manner set forth above. 
In Case 36ŒCAŒ7099, pay to Steven Dietrich $5921 plus in-
terest computed in the manner 
set forth above; to Gary Mangel 
$24,003 plus interest computed in
 the manner set forth above; 
to Cal Caines $7056 plus interest computed in the manner set 
forth above; and to Paul Kingst
on $6046 plus interest computed 
in the manner set forth above. 
  19 If no exceptions are filed as 
provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and recom-
mended Order shall, as provided in Sec. 102.48 of the Rules, be 
adopted by the Board and all objections to them shall be deemed 

waived for all purposes. 
 APPENDIX A 
    NAME 
  YEAR 
QUARTER 
 GROSS 
BACKPAY 
  NET. INT. 
 EARNINGS     NET  
BACKPAY 
Campbell 1992 3 $10,005    $2,988 
  $7,017 
 1992 4 6,988  5,883 1,105  1993 1 6,976   10,969 
      0 
     TOTAL NET    BACK PAY 
  $8,122 
  To April   $1,838 
      TUALATIN ELECTRIC 45APPENDIX  B 
   NAME 
  YEAR 
QUARTER 
  GROSS 
BACKPAY 
 NET. INT.  EARNINGS     NET  
BACKPAY 
Dietrich 1993 2  $2,374        $296 
$2,078  1993 3    8,722 
11,675         0 
 1993 4    9,162 
10,428         0 
 1994 1    9,128 
  5,285 
 3,843  1994 2   10,314 
10,722         0 
 1994 3    11,761 
12,447         0 
 1994 4 9,966 11,064         0 
 1995 1   10,517 
10,992         0 
 1995 2 3,319   5,486 
        0 
     TOTAL NET    BACK PAY 
$5,921 Mangel 1993 3   $7,916 
  $4,224 
$3,692  1993 4 9,162        0 
 9,162  1994 1 9,128        0 
 9,128  1994 2   10,314 
8,667  1,647  1994 3   11,761 
  11,387 
    374 
 1994 4 9,966   11,064 
        0 
 1995 1    10,517 
  12,397 
        0 
 1995 2 3,319     3,595 
        0 
     TOTAL NET    BACK PAY 
 $24,003 Caines 1993 3      $8,453 
    $9,513 
      0 
 1993 4    9,162 
 9,151    $11 
 1994 1     9,128 
11,254        0 
 1994 2  10,314 11,710        0 
 1994 3  11,762 11,341    420 
 1994 4   9,966 
8,957 1,009  1995 1 10,517 4,901 5,616  1995 2  3,319 3,600        0 
     TOTAL NET    BACK PAY 
  $7,056 
Kingston 1993 2    $1,714 
   $890 
 $824  1993 3  8,722 10,906        0 
 1993 4  9,162 13,169        0 
 1994 1  9,128 12,694        0 
 1994 2     10,314 
11,839        0 
 1994 3     11,761 
8,414 3,347  1994 4      9,966 
8,091 1,875  1995 1 10,517 10,958       0 
 1995 2  3,319 3,319       0 
     TOTAL NET    BACK PAY 
 $6,046  